Citation Nr: 1755748	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  12-28 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a thoracolumbar spine disability.

2.  Entitlement to service connection for residuals of a stroke, claimed as secondary to thoracolumbar spine disability.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel








INTRODUCTION

The appellant served in the Army National Guard and Army Reserves from September 1962 to September 1994, which included a period of active duty for training (ACDUTRA) from October 1962 to April 1963 (basic training), as well as subsequent periods of ACDUTRA.  On August 28, 1971, while on ACDUTRA with the National Guard, the appellant became disabled due to a shoulder injury incurred in the line of duty.  Service connection is in effect for that disability.  He therefore is considered a veteran for that period of service for VA purposes.  He is now seeking service connection for injuries that he contends were incurred in the same August 28, 1971 incident.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

In July 2014, the Veteran requested a personal hearing before a Veterans Law Judge in Fort Harrison.  However, in May 2016, he withdrew his request for a hearing pursuant to 38 C.F.R. § 20.704(e).

The issue of entitlement to service connection for residuals of a stroke is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  In a December 2010 decision, the Board denied the Veteran's claim of entitlement to service connection for a thoracolumbar spine disability.  The Veteran did not appeal that decision.

2.  The evidence received since the final December 2010 decision includes statements of the Veteran and third parties, VA examinations, and private evaluations, as well as treatment records, which relate to unestablished facts necessary to substantiate the matter of entitlement to service connection for a thoracolumbar spine disability and, if presumed credible, raise a reasonable possibility of substantiating the claim.

3.  The evidence is at least in equipoise as to whether the Veteran's currently diagnosed degenerative disc disease (DDD) of the thoracolumbar spine was incurred in his active military service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to warrant reopening of the claim of service connection for a thoracolumbar spine disability.  38 U.S.C. §§ 5107, 5108, 7104 (2012); 38 C.F.R. § 3.156 (2017).

2.  Resolving all doubt in the Veteran's favor, DDD of the thoracolumbar spine was incurred in his active service.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Claim to reopen

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C. §§ 7104, 7105(c) (2012); 38 C.F.R. §§ 20.1100, 20.1103 (2017).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

For claims such as these, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2017).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Pertinently, in a December 2010 decision, the Board denied the Veteran's claim of entitlement to service connection for a thoracolumbar spine disability.  The Veteran did not appeal.  The Board decision is final on the date stamped on the face of the decision.  38 C.F.R. § 20.1100(a).

The Veteran now seeks to reopen his claim of service connection for a thoracolumbar spine disability.  As noted above, if new and material evidence is received with respect to a claim which has been disallowed, the claim will be reopened, and if so reopened, the claim will be reviewed on a de novo basis.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  Therefore, as a threshold matter, the Board must determine whether new and material evidence has been submitted to reopen a previously denied claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Thus, the Board has reviewed the entire record, with particular attention to the additional evidence received since the last final decision in December 2010.  After reviewing the record, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156 warranting reopening of the claim of service connection for a thoracolumbar spine disability.

At the time of the last final denial, the Veteran contended that he suffered residuals from an injury to his thoracic and lumbar spine in a parachute accident during ACDUTRA in August 1971.  In the December 2010 decision, the Board determined that the evidence of record did not demonstrate that the diagnosed thoracolumbar spine disability was incurred in the Veteran's active military service.

The Veteran filed to reopen his service connection claim in April 2011.  Without the need to discuss every piece of newly received evidence in detail, the Board finds that new and material evidence has been received regarding the request to reopen the Veteran's claim of entitlement to service connection for thoracolumbar spine disability.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Namely, in statements dated October 2013, January 2014, and July 2015, Dr. J.M. reported that the Veteran's current thoracolumbar spine impairment was originally incurred as a result of his in-service parachute accident in August 1971, and has persisted to this day.  In his October 2013 statement, Dr. J.M. explained that "in 1971 diagnostic modalities were markedly different than what is available today.  At that time, plain x-ray was the primary means of diagnosing spinal injuries."  Dr. J.M. noted that, "[i]f there had been a disc injury at that time it would not have necessarily been noticeable on x-ray."  See the statement of Dr. J.M. dated October 2013.  Moreover, in his January 2014 statement, Dr. J.M. specifically enumerated the evidence of record reviewed and detailed the bases for his conclusion in support of a nexus between the Veteran's diagnosed thoracolumbar spine disability and his military service.

Critically, these statements by Dr. J.M. relate to the previously unestablished element of nexus as to the thoracolumbar spine disability claim.  Accordingly, the standards under 3.156(a) have been met and the claim is reopened.  See McLendon, 20 Vet. App. at 81; Shade, supra.

II. Merits of Service Connection

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The term "active military, naval, or air service" means active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C. § 101 (24) (2012); Biggins v. Derwinski, 1 Vet. App. 474, 477-78   (1991).  ACDUTRA includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C. § 101 (22)(C) (2012); 38 C.F.R. § 3.6(c) (2017); see also Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In this matter, the Veteran contends that he developed a thoracolumbar spine disability as a result of a parachute accident during his military service.  For the reasons set forth below, the Board finds that service connection is warranted.

As indicated above, the appellant served in the Army National Guard and Army Reserves from September 1962 to September 1994, which includes a period of ACDUTRA from October 1962 to April 1963, as well as subsequent periods of ACDUTRA.  On August 28, 1971, while on ACDUTRA with the National Guard, the appellant became disabled due to a shoulder injury incurred in the line of duty.  Service connection is in effect for that disability.  He therefore is considered a veteran for that period of service for VA purposes.

Service treatment records (STRs) indicate that the Veteran sustained an injury to his back in August 1971 following a parachute jump from a helicopter, during which he became entangled in his parachute shroud lines and was unable to execute a proper parachute landing fall (PLF).  An outpatient emergency record dated August 1971 reveals diagnoses of cervical and lumbar sprain.  The Veteran apparently saw a private physician who thought there was a minimal compression fracture of T-12; however, no x-rays are of record from this visit.  The Veteran was evaluated at the Madigan General Hospital orthopedic clinic in September 1971.  The diagnosis of minimal compression fracture of T-12 was noted on the report, and the Veteran was referred for follow up treatment from a community physician.

The following year, in August 1972, the Veteran experienced extremity numbness after riding in a jeep while on inactive duty for training.  An August 1972 sick slip shows complaint of acute back pain and intermittent tingling of both upper extremities.  Physical and neurological examination of the thoracolumbar spine was normal; at that time x-rays of the cervical and thoracic spine were normal. 

In a January 1973 letter, the Veteran's private physician, Dr. C.C. stated "[i]n reference to his back situation, [the Veteran] continues to have occasional paraspinous muscle spasms and pain in the area of his previous back injury.  In a December 1973 letter, Dr. C.C. reported that there was "evidence of bilateral C7 nerve root irritation and bilateral cervical spondylitis at the C6-7 level," which relates to his "original back injury."

In February 1975, the Veteran was extensively evaluated at the Fitzsimons Army Medical Center for complaint of multiple aches and pains of uncertain etiology.  X-rays of cervical, thoracic and lumbar spine were all negative.  He requested a myelogram, which was found not to be indicated based on his symptomatology, which was not compatible with a discreet spinal cord lesion.  The examiner concluded that the Veteran's symptomatology was probably functional in nature and did not warrant a myelogram.  He found no evidence for neurological disease.

The Veteran was hospitalized in April 1975 following a head-on motor vehicle accident, during which his head impacted the windshield.  X-rays in April 1975 reveal some straightening of the cervical spine, but were otherwise within normal limits; it was noted that a mild compression fracture of the dorsal spine, D7, "would have to be considered"; above the level of D7, the upper dorsal spine shows a slight degree of dextroscoliosis, with several of the upper dorsal bodies showing early osteoarthritic marginal bone spurring; very early osteoarthritic marginal bone spurring of the lumbar spine, as well as spina bifida at S1.

A National Guard periodic examination in April 1975 reveals positive straight-leg-raising and tenderness of the thoracic spine.  However, the next periodic examination, in October 1979, when the Veteran was in the Reserves, showed normal findings for the spine.  He reported that he was in good health, and that he had no current problems related to the August 1971 injury.

In October 1981, the Veteran hit his head on the roof of a military vehicle on field maneuvers and complained of low and mid back pain.  An October 1981 clinical record reveals that pain from the 1971 injury had persisted for 2 years.  On examination, there was no evidence of spasm or atrophy and straight-leg-raise testing was negative.  The examiner reported that there were no objective findings, with a history of muscle sprain and old neck and back injury.  A September 1983 periodic examination revealed normal findings for the spine, and no significant interval history.

A July 1985 private evaluation noted the Veteran's report of pain throughout his whole body, and recently primarily in the back, neck, upper arm and leg.  December 1989 evaluation of Dr. E.R. shows chronic pain syndrome of an organic brain syndrome due to head injury.  This report noted both the 1971 injury and MVA in 1975.

In an August 2004 letter, the Veteran's private physician, Dr. D.B., stated that the Veteran suffers chronic pain, peripheral polyneuropathy and cognitive impairment due to neurotoxic effects of exposure to chemicals while employed by the U.S. Bureau of Land Management.

Private evaluation in September 2005 revealed a "history of back pain since a 1971 compression fracture due to a parachuting accident in the service."  An August 2005 EMG and nerve conduction study noted mild to moderate acute and chronic L5 radiculopathy, with normal findings for upper extremities and left lower extremity.  An MRI in August 2005 indicated disc herniation at L4-5, and degenerative disc disease at L5-S1.

In a VA examination report dated July 2005, the examiner stated that the Veteran had early degenerative changes of the thoracolumbar spine and discogenic disease of the lumbosacral spine.  As to the question of nexus, she concluded that the Veteran's current low back condition is not likely secondary to a parachute jump 30 years ago, but is more likely than not an age-related condition or some other event.  She reasoned that, had the Veteran injured his low back in 1971, there would likely be concurrent, ongoing documentation.  She further noted that the diagnosis of a cervical spine condition in 1971 was noted to be cervical strain.  Degenerative disc disease is not mentioned in 1971 evaluation, but only became apparent after separation.  Further x-rays of cervical, thoracic and lumbar spine done for the examination did not identify a T10 fracture, but showed normal soft tissues, and osseous structures that are normally calcified and aligned.  No fractures or subluxations were seen.  The diagnosis was mild early degenerative changes of the cervical, thoracic and lumbar spine, likely age related or due to other causes post military, such as motor vehicle accidents, but no fracture of the thoracic spine, and mild early degenerative disc disease, likely age related or due to other causes post military.

Another examination was conducted by the same examiner in January 2006.  She concluded after extensive records review that the Veteran had early degenerative changes of the entire spine and L5-S1 discogenic disease.  She explained that, since the first evidence of degenerative disc disease is seen in 2003, and no prior evidence of this occurs, the current low back condition is likely due to other causes and not due to, caused by, or aggravated by, activities during service 30 years ago.

In a January 2006 letter, the Veteran's former spouse stated that the Veteran used considerable amounts of pain killers since the 1971 injury.  A January 2006 letter from former coworker stated that the Veteran was terminated due to disability in 1986.  In January 2006, the Veteran's sister stated that the Veteran suffered almost constant pain since his 1971 injury.  In March 2006, the Veteran's wife stated that, for as long as she has known the Veteran (14 years), he has been in constant pain due to his back injuries.

In a June 2007 private report, Dr. C.S., stated that the Veteran's chronic low back pain is secondary to an industrial injury.  Private treatment records dated in October 2008 document a diagnosis of degenerative disc disease of the lumbosacral spine.

In October 2008, a private physician, Dr. A.R., submitted a letter that simply stated, "I have had the opportunity to examine [the Veteran] for his chronic low back pain.  I have also had the opportunity to review the Veteran's Service Treatment Records dating back to a parachute injury that he suffered in the early 1970s.  From this review, it is my opinion that [his] current low back difficulties are more likely than not attributable to the parachute injury that [he] experienced."

In a March 2009 VA examination report, the examiner was unable to locate any diagnostic evidence indicating a compression fracture at the T-10 level or any other level within the thoracic or lumbar spine after the parachuting injury in 1971; there were only subjective reports of this injury.  While radiology reports dated in July 2005 were noted to confirm early degenerative changes in the entire spine, the medical records showed no conclusive evidence for injury to the thoracic or lumbar spine following the parachute injury in 1971, or evidence for any other injury to the spine during service.  In addition, review of the radiographic evidence indicated onset of early degenerative disease around the age of 60.  The examiner concluded that the Veteran's current mid/low back disorders are less likely than not related to the injury in service and more likely than not related to other factors such as age and normal wear and tear.  According to a cited orthopedic surgeon, 50 percent of the general public will develop back pain by the age of 40.

In letters dated August 2010 and January 2008, Mr. J.W., the former Adjutant General of Montana at the time of the Veteran's in-service injury, reported that he was aware of the Veteran's back injury.  He detailed the Veteran's treatment for thoracolumbar spine complaints following the 1971 injury.  In the August 2010 letter, Mr. J.W. additionally noted that the Veteran was given a line of duty determination as to the in-service injury.

In an October 2013 statement, the Veteran's treating physician, Dr. J.M., stated that the Veteran "has been having problems with back pain since August of 1971.  He had an injury while participating in the Montana National Guard doing a parachute jump."  Dr. J.M. continued, "[i]t should be noted that in 1971 diagnostic modalities were markedly different than what is available today.  At that time, plain x-ray was the primary means of diagnosing spinal injuries.  He was noted to have a spinal compression fracture at T-10."  He further opined, "[i]f there had been a disc injury at that time, it would not have necessarily been noticeable on x-ray."

In a January 2014 letter, Dr. J.M. reported that the Veteran's "medical problems began with a parachuting accident causing injuries which have resulted in ongoing pain and disability."  Dr. J.M. detailed pertinent treatment records and concluded, "[f]rom reviewing the patient's records, it is clear that he was in good health prior to his parachute injury.  From both medical records and witnessed statements, his health declined after the injury and he has been suffering from neck and back pain ever since."  Dr. J.M. submitted an identical letter in July 2015.

In an August 2014 VA opinion, the examiner stated that review of the record documents back pain by subjective reports only, "there was no evidence of lumbar or thoracic pathology in 1971, 1972, or 1973, that this examiner could locate.  Spine pathology is, in this examiner's opinion, more likely than not due to the subsequent MVA which are well-documented."

Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for a thoracolumbar spine disability, to include DDD, is warranted in this case.  The Veteran had an injury in service that his private physicians have linked to his current complaints.  The Veteran has also submitted credible lay statements detailing his continuing back symptomatology, which have been corroborated by his former spouse, his current spouse, and his sister.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board recognizes that several VA examiners have concluded that the diagnosed thoracolumbar spine disability is not related to the Veteran's military service, but was rather related to age and intercurrent causes.  To this end, the Board observes that the Veteran's treating physicians reviewed the same records and came to different conclusions.  Moreover, given the positive nexus opinions from the Veteran's treating physicians, as well as the credible lay statements of record, the evidence is at least evenly balanced as to whether the current DDD of the thoracolumbar spine was incurred during the Veteran's active military service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for DDD of the thoracolumbar spine is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the application to reopen the claim of service connection for a thoracolumbar spine disability is granted.

Entitlement to service connection for DDD of the thoracolumbar spine is granted.


REMAND

After having considered the matter, and for reasons expressed below, the Board finds that the issue remaining on appeal must be remanded for further development.

The Veteran has asserted entitlement to service connection for residuals of a stroke, which he contends is due to the long-term use of pain relievers for his now service-connected thoracolumbar spine disability.  See, e.g., the Veteran's claim dated September 2005.  To this end, a May 2005 private neuropsychological evaluation noted that magnetic resonance imaging (MRI), conducted in April 2004, indicated findings consistent with cortical infarction.  The May 2005 neuropsychological evaluation further indicated that the Veteran has moderate to moderately severe cognitive impairment.  VA treatment records dated in June 2007 and November 2007 noted that the Veteran had a history of stroke.

The Veteran has not been afforded a VA examination to address whether he suffers from diagnosed stroke residuals and, if so, whether said residuals are due to or aggravated by his service-connected thoracolumbar spine disability, to include the medications prescribed therefore.  As such, this matter must be remanded in order to provide the Veteran with a VA examination to address the outstanding questions of diagnosis and nexus.  See Charles v. Principi, 16 Vet. App. 270 (2002); see also 38 C.F.R. § 3.159(c)(4) (2017) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2. Schedule the Veteran for a VA examination to determine the etiology of his claimed residuals of a stroke.  All indicated tests and studies should be conducted.  The contents of the electronic claims file must be made available to the examiner for review in connection with the examination.

The examiner should indicate whether the Veteran suffers from any diagnosed stroke residuals.

With respect to any diagnosed residuals of a stroke, the examiner should render an opinion, with supporting rationale, addressing whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset in service or is otherwise medically related to in-service injury or disease.

The examiner should also provide an opinion as to whether it is at least as likely as not that any currently diagnosed stroke residuals were either (1) caused or (2) aggravated by the Veteran's service-connected disabilities, to include the medication prescribed therefore.  If aggravated, please specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

In addressing the above, the examiner should note that the absence of evidence of treatment for a claimed disability in the Veteran's service treatment records should not serve as the sole basis for a negative opinion.

The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

3. Thereafter, readjudicate the claim remaining on appeal.  If a benefit sought remains denied, the Veteran should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


